Citation Nr: 0028938	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99 - 15 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to direct or presumptive service connection for 
chronic obstructive pulmonary disease.  

Entitlement to service connection for chronic obstructive 
pulmonary disease as secondary to the use of tobacco 
products.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  That decision denied direct service 
connection for chronic obstructive pulmonary disease (COPD), 
and further denied service connection for COPD as secondary 
to the use of tobacco products.


FINDINGS OF FACT

1.  The claim for direct and presumptive service connection 
for COPD is not plausible because such disability is not 
alleged to have been present during active service, within 
any applicable presumptive period, or at any time prior to 
1990, more than 30 years after final service separation; and 
no competent medical evidence has been submitted which links 
or relates COPD to any trauma or pathology during active 
service other than the use of tobacco products.  

2.  The record is silent for findings or diagnosis of COPD 
during active service or within any applicable presumptive 
period; the appellant has neither alleged nor established 
that COPD was present during active service or at any time 
prior to 1990, more than 30 years after final service 
separation.  

3.  The RO denied the veteran's claim for direct service 
connection for COPD on the merits based upon the absence of 
evidence of COPD during active service or for more than 30 
years after final service separation.  

4.  The claim for service connection for COPD as secondary to 
the use of tobacco products, filed on August 10, 1998, lacks 
legal merit.


CONCLUSIONS OF LAW

1.  The claim for direct or presumptive service connection 
for COPD is not well grounded.  38 U.S.C.A. §§ 1112, 1131, 
5107(a) (West 1991).  

2.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1131 (West 
1991);  38 C.F.R. §§ 3.303 (1999). 

3.  The claim for service connection for COPD as secondary to 
the use of tobacco products is not legally meritorious.  
38 U.S.C.A. §§ 1103, 1131, 5107(a) (West 1991);  Sabonis V. 
Brown,  6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim of 
entitlement to direct service connection for COPD.  If he has 
not, his appeal must fail, and VA is not obligated to assist 
him in the development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Appeals for Veterans 
Claims (Court) has defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski,  1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown,  5 Vet. App. 91, 
93 (1993).  For the reasons set forth below, the Board finds 
that the veteran has not met his burden of submitting 
evidence to support a belief that his claim of entitlement to 
direct service connection for COPD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991);  see Grottveit, 5 Vet. 
App. at 93;  Tirpak v. Derwinski,  2 Vet. App. 609 (1992);  
Murphy, 1 Vet. App. at 80.

In order to establish a well-grounded claim, there must be 
(1) competent evidence of a current disability in the form of 
a medical diagnosis; as well as (2) 
evidence of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence; together 
with (3) evidence of a nexus between the inservice injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996).  In this case, the 
requirement of item (1) is satisfied because the veteran has 
a medical diagnosis of COPD.  However, it is not contended 
that COPD was present during active service, and no competent 
medical evidence of COPD during service is of record (item 
(2)), and no competent medical evidence has been submitted 
linking or relating current COPD to the veteran's period of 
active service (item (3)).

However, the Board's review of the record shows that the RO 
denied the veteran's claims for direct service connection for 
COPD on the merits, and further denied the claim for service 
connection for COPD as secondary to the use of tobacco 
products based upon the facts and law applicable to this 
claim, both of which were cited with particularity in the 
rating decision under appeal and in the Statement of the Case 
provided the veteran and his representative.  

I.  Evidentiary and Procedural History

The veteran's original application for VA disability 
compensation benefits (VA Form 21-526) seeking direct service 
connection for COPD or as secondary to inservice use of 
tobacco products was received at the RO on August 10, 1998.  
In that application, the veteran asserted that his lung 
condition, diagnosed in 1990 as COPD, was due to the use of 
tobacco products which began while he was on active duty.  
With his application, he submitted medical record release 
authorizations (VA Forms 21-4142) showing treatment by 
private physicians for his lung disability on and after 1990, 
but reported no inservice treatment for that disability and 
no medical treatment prior to 1990.  In addition, he 
submitted copies of photographs which were identified as 
pictures of himself in uniform smoking cigarettes during 
active service, and affidavits from the veteran and family 
members asserting that he did not smoke prior to service, but 
began smoking while on active duty.  In the veteran's 
affidavit, he stated that COPD was diagnosed in 1990.  

In addition, a September 1998 letter from Ali Haidar, MD, a 
private pulmonary specialist, stated, in pertinent part, that 
he had treated the veteran since August 1995 for COPD and 
asthmatic bronchitis; that the veteran has severe COPD; and 
that its was his professional opinion that the veteran's COPD 
was caused by previous tobacco use.  

The veteran's service medical records are unavailable, and 
are presumed destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC), based upon a December 1998 
report from that facility.  By RO letter of January 1999, the 
veteran was asked to complete and submit the enclosed NA Form 
13055, to submit any service medical records in his 
possession, and to submit a detailed history of his tobacco 
product use, medical evidence of a tobacco-related 
disability, medical evidence linking inservice tobacco use to 
the claimed disability, and medical evidence that if nicotine 
dependence exists or existed in the past, the dependence 
initially arose during active service.  The veteran was 
informed that if the requested evidence was not received 
within 60 days, a decision would be made based upon the 
current evidence.  No response was received from the veteran, 
and no additional information was received upon which top 
make a further inquiry as to his service medical records, 
morning reports, or reports compiled from hospital data cards 
assembled by the Office of the Surgeon General, Department of 
the Army.  

As noted, a rating decision of April 1999 denied service 
connection for COPD.  In that decision, it was noted that the 
veteran's service medical records were not available; that 
the veteran had failed to complete and submit NA Form 13055, 
or to submit a detailed history of his tobacco product use, 
medical evidence of a tobacco-related disability, medical 
evidence linking inservice tobacco use to the claimed 
disability, or medical evidence with respect to past or 
current nicotine dependence, except to the extent noted in 
Dr. Haidar's September 1998 letter.  That decision found that 
COPD was not shown during active service; and that the 
statement from Dr. Haidar linked the veteran's COPD to past 
tobacco use, but not to use during active service.  Further, 
it was stated that  38 U.S.C.A. § 1103, enacted on July 22, 
1998, prohibited payments due to disability or death on the 
basis that such resulted from the use of tobacco products by 
the veteran during his period of active service if those 
claims were received after June 9, 1998.  The veteran was 
notified of that determination, and initiated an appeal.  

In a Statement of the Case issued in July 1999, the RO again 
informed the veteran of the law and regulations applicable to 
this claim, and reiterated the matters set out above.  In his 
Substantive Appeal (VA Form 9), the veteran made no 
evidentiary assertions, and did not request a personal 
hearing.  

In an Informal Hearing Presentation, submitted by the 
veteran's service organization in September 1999, it was 
asserted that the RO had denied the veteran's claim on the 
merits, and that the appeal should be remanded to the RO for 
further development, although the nature of such additional 
development was not specified.  It was argued, in the 
alternative, that if the case was denied as not well-
grounded, the veteran had not been provided appropriate 
notification of the requirements for submitting a well-
grounded claim and the evidence needed to render his claim 
well-grounded under the Court's decision in  Morton v. West, 
12 Vet. App. 477 (1999) and, presumably, in accordance with 
VBA Letter 20-99-60 (Aug. 30, 1999).  

II.  Analysis

Direct or Presumptive Service Connection for COPD

As noted, the claim for direct service connection for COPD 
was denied on the merits.  In order to establish direct 
service connection for claimed disability, the facts, as 
shown by evidence, must demonstrate that a particular disease 
or injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  
38 C.F.R. § 3.303(a) (1999).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities when manifested to a compensable degree within 
the initial post service year.  38 U.S.C.A. § 1112 (West 
1991);  38 C.F.R. §§ 3.307, 3.309(b) (1999).  The veteran's 
diagnosed COPD is not a disease which may be presumptively 
service-connected under the provisions of  38 U.S.C.A. § 1112 
(West 1991) and  38 C.F.R. §§ 3.307, 3.309(b) (1999).  

Where service medical records are missing, as in this case, 
VA's duty to assist the veteran, to provide reasons and bases 
for its findings and conclusions, and to consider carefully 
the benefit-of-the-doubt rule are heightened.  Milostan v. 
Brown,  4 Vet. App. 250, 252 (1993);  citing Moore v. 
Derwinski,  1 Vet. App. 401, 406 (1991); and  O'Hare v. 
Derwinski,  1 Vet. App. 365, 367 (1991).  The Court has 
further held that "[n]owhere do VA regulations provide that 
a veteran must establish service connection through medical 
records alone."  Stozek v. Brown,  4 Vet. App. 457, 461 
(1993), quoting Cartright v. Derwinski,  2 Vet. App. 24, 25-
26 (1991).  However, in the instant appeal, the veteran has 
not asserted that COPD was present during active service or 
that he was treated or diagnosed with such disability
during active service.  Further, he has reported no medical 
treatment, clinical findings, or medical diagnosis of COPD at 
any time prior to 1990, more than 30 years after final 
service separation.  

If a condition noted during service is not shown to be 
chronic, then continuity of symptomatology after service 
generally is required for service connection.  38 C.F.R. § 
3.303(b) (1999).  The chronicity provision of  38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the court's case law, lay 
observation is competent.  In this case, the provisions of  
38 C.F.R. § 3.303(b) (1999) are inapplicable because COPD was 
not noted during active service.  If the chronicity provision 
is not applicable, a claim may still be well grounded or 
reopened on the basis of  38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  In the instant appeal, however, it 
is neither contended nor established that COPD was noted 
during active service, and the veteran has not alleged 
continuity of symptomatology of COPD since service.  In the 
absence of medical evidence showing that the veteran had COPD 
during active service, or of competent medical evidence which 
relates the veteran's current COPD to any inservice COPD 
symptomatology.  Further, the veteran has not alleged that he 
was exposed to nitrogen or sulfur mustard during active 
service, as contemplated under the provisions of  38 U.S.C.A. 
§ 1116 (West 1991) and  38 C.F.R. § 3.316 (1999), or that he 
has a disability which may be presumptively service-connected 
under the provisions of  38 U.S.C.A. § 1112 (West 1991) and  
38 C.F.R. §§ 3.307, 3.309 (1999).  

In addition, the record shows that the veteran was asked by 
RO letter of January 1999 to complete and submit the enclosed 
NA Form 13055, to submit any service medical records in his 
possession, and to submit a detailed history of his tobacco 
product use, medical evidence of a tobacco-related 
disability, medical evidence linking inservice tobacco use to 
the claimed disability, medical evidence that if nicotine 
dependence exists or existed in the past, the dependence 
initially arose during active service; and was informed that 
if the requested evidence was not received within 60 days, a 
decision would be made based upon the current evidence.  
However, no response was received from the veteran, and no 
additional information was received upon which to make a 
further inquiry as to his service medical records, morning 
reports, or reports compiled from hospital data cards 
assembled by the Office of the Surgeon General, Department of 
the Army.  

The Court has held that "[t]he duty to assist is not always 
a one-way street [and] that [i]f a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski,  1 Vet. 
App. 190, 193 (1991).  Further, the Federal Circuit Court has 
held that the general rule is that where evidence to prove a 
fact is peculiarly within the knowledge and competence of one 
of the parties, fairness requires that party to bear the 
burden of coming forward.  Jensen v. Brown,  19 F.3d. 1413 
(Fed. Cir. 1994).  

In the absence of medical evidence demonstrating or 
diagnosing COPD in the veteran during active service or 
within any applicable presumptive period, service connection 
for that disability on a direct or presumptive basis must be 
denied.  

Service Connection for COPD as Secondary to the Use of 
Tobacco Products

On July 22, 1998, the President signed into law legislation 
which added a new section to Title 38 of the United States 
Code,  38 U.S.C.A. § 1103, which prohibits service connection 
for a death or disability on the basis that it resulted from 
an injury or disease attributable to the use of tobacco 
products during the veteran's service.  That statute applies 
only to claims filed after June 9, 1998, and does not affect 
claims filed on or before that date.  In the instant appeal, 
the veteran's application ("claim") for service connection 
for COPD as secondary to the use of tobacco products was 
filed on August 10, 1998.  

Thus, the issue of entitlement to service connection for COPD 
as secondary to the use of tobacco products falls within the 
scope of the newly amended law set forth at  38 U.S.C.A. 
§ 1103 (West 1991 & Supp. 1999) and the appellant is barred 
by law from receipt of payment of benefits on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products during the veteran's service.  The Court 
has stated that "[w]here the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
[Board] terminated because of the absence of legal merit or 
the lack of entitlement under the law."  Shields v. Brown, 8 
Vet. App. 346, 351-52 (1995);  Sabonis V. Brown,  6 Vet. App. 
426, 430 (1994).  Thus, the Board finds that, to the extent 
that the veteran's claim for service connection for COPD 
represents a claim for service connection for an injury or 
disease attributable to the use of tobacco products during 
the veteran's service, that claim lacks legal merit.  
Accordingly, the claim for service connection for COPD as 
secondary to the use of tobacco products during the veteran's 
active service is denied. 

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for COPD on a direct or presumptive basis 
is denied.

Service connection for COPD as secondary to the use of 
tobacco products during active service is denied. 



		
	F.   JUDGE   FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

